DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group I in the reply filed on December 16, 2020 is acknowledged.  The traversal is on the ground(s) that the species of the claims are linked to form a similar inventive concept in that they are species and methods of using compounds of Formula (I).  This is not found persuasive because the technical feature that links the claims is not inventive.  See prior art rejection below.
The requirement is still deemed proper and is therefore made FINAL.
3.	The election of species requirement is withdrawn.  The full scope of the elected Group I was searched and examined.
4.	Claims 19-32 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter.  Applicant timely traversed the restriction (election) requirement in the reply filed on December 16, 2020.
Information Disclosure Statement
5.	The information disclosure statements dated July 23, 2019 and December 10, 2020 were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The statements were considered.  Signed copies of form 1449 are enclosed herewith.
Claim Objections
6.	Claims 4-11, 13 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1, 18 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims refer to variables R4 and R6 in an embodiment where they form a C3-C6 cycloalkane ring.  However, the Markush formula shows that R4 and R6 are linked through the backbone via a nitrogen atom.  Thus, the variables combined necessarily would form a heterocyclic ring.  For this reason, the definition of the Markush formula and variables R4 and R6 are not consistent.  Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 2, 3, 12, 14 and 16 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims recite variable R11 (or equivalent) as being aryl or heteroaryl.  However, the independent claim recites the structure of 
    PNG
    media_image1.png
    83
    93
    media_image1.png
    Greyscale
 which is narrower in scope that any aryl or heteroaryl.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claim(s) 1, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelley et al. (abstract is caplus an 2016:1912096; full reference is US 10,772,859).  The reference has a publication date of 2016 which antedates the instant claims having a filing date (national stage entry date) of January 23, 2018 and priority claim to US 62,449,515 dated January 23, 2017.
	The reference teaches compounds and pharmaceutical compositions comprising compounds, where the compounds are of structures
    PNG
    media_image2.png
    243
    387
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    248
    391
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    252
    417
    media_image4.png
    Greyscale
 which correspond to the instant claims in the following manner:  R1=R2=R4=H; R3=phenyl substituted with cycloalkyl; Q=C; p=0 or 1; t=1; y=0; W=COOH; R5=R6=alkyl; R7=phenyl substituted with halo; R8=OH.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626